U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 24, 2013 GREATBATCH, INC. (Exact name of registrant as specified in its charter) Delaware 1-16137 16-1531026 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2595 Dallas Parkway, Suite 310, Frisco, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (716) 759-5600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240 14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 2.02.Results of Operations and Financial Condition On October 24, 2013, Greatbatch, Inc. (the “Company”) issued a press release announcing its results for the quarter ended September 27, 2013.A copy of the release is furnished with this report as Exhibit 99.1 and is incorporated by reference into this Item 2.02. The information contained in this report under Item 2.02 is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section.The information contained in this report under Item 2.02 shall not be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated October 24, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:October 24, 2013 GREATBATCH, INC. By: /s/ Michael Dinkins Michael Dinkins Executive Vice President & Chief Financial Officer EXHIBIT NUMBER DESCRIPTION Press Release of Greatbatch, Inc. dated October 24, 2013.
